Citation Nr: 1100070	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-01 1561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for service-connected torn triangular fibrocartilage with 
surgical residuals of the right wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which continued a 10 percent disability rating for torn 
triangular fibrocartilage with surgical residuals of the right 
wrist. 


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran's right torn triangular fibrocartilage with surgical 
residuals, is currently manifested by pain and limitation of 
motion.  At no point during the appeal has the Veteran's right 
wrist been ankylosed; nor has there been dorsiflexion limited to 
no less than 42 degrees, and palmar flexion limited to no less 
than 53 degrees.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for 
a right wrist disability were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5010, 5125, 5214, 5215, 7801, 7802, 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the RO sent correspondence in July 2007 and June 2008 that 
included the particular legal requirements applicable to the 
claim.  VA made all efforts to notify and to assist the Veteran 
with regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, and 
the general notice of the need for any evidence in the Veteran's 
possession.  The Board finds that any defect with regard to the 
timing or content of the notice to the Veteran is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the Veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the Veteran, and had satisfied that 
duty prior to the final adjudication in the March 2010 
supplemental statement of the case. 

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  This duty 
includes assisting with the procurement of relevant records, 
including pertinent treatment records, and providing an 
examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
medical records and providing the Veteran with a VA examination 
in October 2007, June 2008, and December 2009.  The Veteran has 
not indicated that he has received additional treatment for his 
service-connected right wrist disability.  The Board thus 
concludes that there are no additional treatment records 
outstanding with respect to that claim.  Consequently, the duty 
to notify and assist has been satisfied as to the claim now being 
finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.	Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2008); 38 C.F.R. § Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an 
effective date up to one year before the date the claimant's 
application for increase was received, provided it is factually 
ascertainable that an increase in disability occurred within that 
timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 
(2007). Here, the relevant evidentiary window begins one year 
before the Veteran filed his claim for increased rating, and 
continues to the present time.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Veteran's right wrist disability is currently rated 10 
percent disabling under DC 5215, which pertains to limitation of 
motion of the wrist.  38 C.F.R. § 4.71a, DC 5215.  The Board 
observes that the Veteran is right-hand dominant.

Under DC 5215, a 10 percent disability rating is warranted for 
dorsiflexion less than 15 degrees or palmar flexion limited in 
line with forearm. The Board observes that the 10 percent rating 
is the maximum rating provided under Diagnostic Code 5215.  
38 C.F.R. § 4.71a (2010).

Under DC 5214, a 30 percent rating is warranted for favorable 
ankylosis of the major wrist with 20 to 30 degrees dorsiflexion.  
That diagnostic code also directs that extremely unfavorable 
ankylosis be rated as loss of use of hands under DC 5125, which 
provides for a single 70 percent rating for loss of use of the 
major hand.  38 C.F.R. § 4.71a (2010).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under these codes.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran made a claim for service connection for his right 
wrist disability in February 1992, and was granted service 
connection for the disability in an October 1992 rating decision.  
A 10 percent evaluation was assigned.  In the currently appealed 
November 2007 RO rating decision, the Veteran's 10 percent 
evaluation was continued.  The Veteran claims that his service-
connected right wrist disability is more disabling than currently 
evaluated.

The pertinent evidence of record reflects that the Veteran 
underwent treatment by a private physician in September 2007, and 
VA examinations in October 2007, June 2008, and December 2009.

In September 2007, the Veteran submitted a written statement by a 
friend.  The Veteran's friend stated that she noticed that the 
Veteran was not able to perform certain tasks to the ability he 
used to.  Specifically, she stated that the Veteran was not able 
to mow the lawn without complaining that this arm was bothering 
him.  Additionally, she reported that the Veteran complained 
about the pain in his right arm at night.  The Veteran also 
expressed that his wrist was tender to the touch.  Furthermore, 
the Veteran's friend said that he complained of pain more in the 
colder months.  

The Veteran visited his private physician in September 2007 due 
to increased pain in his right wrist.  The Veteran reported that 
his pain was worse with lifting, gripping, and grasping 
activities.  Additionally, he noted that his pain was primarily 
over the ulnar aspect of the forearm.  Furthermore, the Veteran 
reported that he underwent ulnar shortening procedure for wrist 
pain while in the military.  Moreover, the Veteran reported that 
he had not recently received treatment for his wrist.  

On physical examination, the doctor noted that the Veteran's 
right forearm had a well-healed incision over the subcutaneous 
border of the distal ulna.  Additionally, the Veteran had mild 
tenderness over the palpable fixation plate.  Additionally, the 
doctor noted that the Veteran had 65 degrees of dorsiflexion and 
68 degrees of palmar flexion of the wrist.  Furthermore, the 
doctor noted that there was no appreciable pain with radial or 
ulnar deviation of the wrist and no localized tenderness 
surrounding the wrist.  Moreover, the doctor noted that the 
radiographs of the Veteran's right wrist and forearm demonstrated 
well-healed ulnar osteotomy.  Additionally, the radiograph showed 
the fixation plate and screws in the ulna were without signs of 
loosening.  The doctor concluded that the Veterans pain may be 
related to the retained fixation plate.  The doctor advised the 
Veteran to use a wrist splint and anti-inflammatory medication.  
Lastly, the doctor noted that if the Veteran was having further 
problems, they would discuss the option of hardware removal at 
that time.   

The Veteran submitted a statement in September 2007, which stated 
that his private physician said that removing the plate in his 
wrist would reduce his pain.  Furthermore, the Veteran stated 
that he had a limited movement in his wrist.  Lastly, the Veteran 
stated that he had pain between the middle and end of the plate 
and it was sore in the winter months.

The Veteran was afforded a VA examination in October 2007.  The 
Veteran reported that he had no additional surgery apart from 
that done in service for a damaged right triangular 
fibrocartilage of the right wrist.  The Veteran said that over 
the years and particularly the last two or three years, he has 
had some increasing stiffness and discomfort of the right wrist.  
Additionally, the Veteran stated that he wore a wrist brace and 
would occasionally wear it to bed, but not consistently.  The 
examiner noted that the Veteran did not have symptoms or history 
to support any entrapment neuropathy of the right upper 
extremity, such as carpal tunnel syndrome or ulnar neuritis.  The 
Veteran's complaints were confined to the medial aspect of the 
right wrist in the area of the ulnar styloid and triangular 
fibrocartilage.  Additionally, the Veteran reported that 
discomfort is always present, but more typically noticeable with 
twisting, turning, pushing and pulling, and activities involving 
his right wrist.  Furthermore, the Veteran reported that pushing, 
pulling, torquing, and twisting at the right hand in the course 
of his duties or at home caused some pain of the aforesaid area.  

Physical examination revealed that the Veteran had 22 degrees of 
radial and 32 degrees of ulnar deviation, 43 degrees of 
dorsiflexion, and 67 degrees of flexion of the right wrist.  
Additionally, the Veteran had stiffness and pain in equal 
proportions followed by fatigability and weakness, but not 
incoordination.  Furthermore, the examiner noted that the 
Veteran's range of motion of the right wrist was not further 
functionally reduced following repetitive range of motion 
testing.  Moreover, the examiner noted that the Veteran was 
mildly tender to moderate compression of the right triangular 
fibrocartilage area of the medial right wrist between the thumb 
and forefinger.  Lastly, the examiner noted that the Veteran had 
no intrinsic muscle atrophy of the right hand in any sector.  The 
examiner diagnosed the Veteran with a chronic right wrist strain 
secondary to an injury to the right triangular fibrocartilage.  

The Veteran was afforded another VA examination in June 2008.  
The Veteran reported to the examiner that the pain in his wrist 
was not constant, but it was present quite often.  The Veteran 
rated his pain as seven on a scale of 1 to 10.  The Veteran 
reported that his wrist was weak and stiff.  Additionally, the 
Veteran reported no swelling, redness, heat, instability, giving 
way or locking.  Furthermore, the Veteran's wrist had 
fatigability and lack of endurance.  However, the Veteran did not 
report additional flare-ups.  The Veteran stated that he 
occasionally used a wrist splint, however, he had not worn it on 
the day of the examination.  The doctor noted that the Veteran 
had no episodes of dislocation or recurrent subluxation.  The 
Veteran reported that his wrist pain affected activities of daily 
living and occasionally affected his job as a mail handler at the 
post office.  The doctor noted that the Veteran was right hand 
dominant.  

Upon physical examination, the Veteran's range of motion measured 
with a goniometer revealed wrist extension to 42 degrees with 
pain beginning at 25 degrees.  The Veteran's flexion was to 53 
degrees with pain beginning at 35 degrees.  The Veteran's ulnar 
deviation was to 32 degrees with pain beginning at 27 degrees.  
The Veterans range of motion measured with a goniometer revealed 
wrist extension to 42 degrees with pain beginning at 25 degrees.  
The Veteran's flexion was to 53 degrees with pain beginning at 35 
degrees.  The Veteran's ulnar deviation was to 32 degrees with 
pain beginning at 27 degrees.  Furthermore, the examiner stated 
that repetitive movements of the wrist did not change the 
Veteran's range of motion because of pain, weakness, fatigue, or 
lack of endurance.  Moreover, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The examiner noted that symptoms were subjective in 
nature.  Lastly, the examiner noted that ankylosis and 
inflammatory arthritis were not noted.  The examiner diagnosed 
the Veteran with torn triangular fibrocartilage with surgical 
residuals.  

In a March 2009 VA outpatient treatment record, the Veteran 
reported that lifting 10 pounds or more resulted in pain in his 
wrist and loss of control of the basket of mail he is trying to 
pick up at work.  Additionally, the Veteran reported that he 
could not rake leaves, shovel snow, or drive with his right hand.  
Furthermore, the Veteran reported that he was unable to play 
basketball because of wrist pain and the inability to grip the 
ball.  The Veteran also reported that he was unable to tighten 
his belt.  Moreover, the doctor noted that the Veteran had the 
most pain at the angles laterally and extension.  The doctor 
further noted that the Veteran had wrist splints that he did not 
regularly wear, and suggested that the Veteran wear the splints a 
majority of the time.  

The Veteran was afforded another VA examination in December 2009.  
The Veteran reported that he sustained a torn triangular 
fibrocartilage complex of the right wrist during active duty.  
Additionally, the Veteran reported undergoing surgical shortening 
of the ulna with repair of the triangular fibrocartilage complex 
with metal plating and screws. The Veteran reported not having 
any other surgeries since that time.  The Veteran reported that 
his wrist had gotten somewhat worse since his last examination.  
Specifically, the Veteran stated that the pain was characterized 
by chronic pain on a daily basis, rather than flare-ups.  
Furthermore, the Veteran reported pain ranging from 5-7 out of 
10.  Additionally, he noted that it got worse with certain 
movements or just if he did a lot of wrist bending activities.  
Furthermore, the Veteran complained of occasional increase in 
pain while just sitting.  The Veteran reported that he wore a 
wrist splint on a daily basis.  Moreover, the Veteran reported no 
history of inflammatory arthritis or malignancies.  The doctor 
noted that the Veteran's employment as a mail handler was 
essentially intact.  Lastly, the Veteran reported that his 
activities of daily living were affected by his wrist in that he 
was no longer able to participate in any sports, such as 
basketball or weightlifting.  

Upon examination of the Veteran, the examiner noted that the 
Veteran's wrist itself revealed no evidence of synovitis.  
Additionally, the examiner noted that the Veteran had a well-
healed, straight, thin, faded, linear, 8 cm scar along the distal 
ulna.  Furthermore, there was palpable metal plating, which was 
somewhat tender on the proximal end.  The doctor also noted that 
the Veteran also had some tenderness at the radial carpal joint 
dorsally, where the triangular fibrocartilage complex was 
repaired.  Furthermore, the doctor noted that the Veteran had no 
snuff box tenderness and a negative Finkelstein test.  The 
Veterans range of motion measured with a goniometer revealed 
wrist extension to 42 degrees with pain beginning at 25 degrees.  
The Veteran's flexion was to 53 degrees with pain beginning at 35 
degrees. The Veteran's ulnar deviation was to 32 degrees with 
pain beginning at 27 degrees.  Radial deviation was to 16 degrees 
with pain at that point.  Repetitive motion testing revealed no 
further functional limitations due to pain, fatigue, 
incoordination or instability.  The examiner diagnosed the 
Veteran with triangular fibrocartilage complex repair of the 
right wrist with retained hardware.    

In light of the evidence, the Veteran is not entitled to an 
increased rating in excess of 10 percent for his right wrist 
disability.  As noted, the Veteran's right wrist disability was 
rated 10 percent disabling under DC 5215, which pertains to 
limitation of motion of the wrist.  That is the highest rating 
available under that diagnostic code.  38 C.F.R. § 4.71a, DC 
5215.  Accordingly, the Board will consider whether the Veteran's 
right wrist disability warranted a higher rating under other 
applicable diagnostic codes, including DCs 5003 (degenerative 
arthritis), 5010 (traumatic arthritis), 5214 (ankylosis of the 
wrist), and DC 5125 (loss of use of the hand).  38 C.F.R. §§ 
4.71a, DCs 5003, 5010, 5214, 5125 (2010).  However, as the 
Veteran was already in receipt of a compensable rating based on 
limitation of motion throughout the relevant appeals period, 
neither DC 5003 nor 5010 may serve as a separate basis for an 
increased rating.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2010).  
Even if this were the case, however, the evidence of record fails 
to demonstrate arthritis symptomatology and, thus, the Veteran 
would not be entitled to a higher rating under Diagnostic Code 
5003, 5010 respectively.  

The Board acknowledges that the Veteran complained of stiffness 
in his right wrist.  However, in the June 2008 VA examination 
report, the examiner reported that no ankylosis was noted in the 
Veteran's right wrist.  Accordingly, a higher rating for 
ankylosis of the wrist under DC 5214 is not warranted.  
  
The Board has considered whether there is additional functional 
loss due to fatigability, incoordination, and pain on movement, 
and notes that, throughout the appeal, the Veteran has reported 
having right wrist pain with lifting, gripping, grasping, 
twisting, turning, pushing and pulling, and activities involving 
his right wrist.  In this regard, the Board acknowledges that the 
Veteran experiences tenderness, recurrent pain, and difficulty 
with certain daily activities as a result of his right wrist 
pain.  However, the severity of his right wrist disability is 
contemplated in the current disability rating.  Moreover, even 
when considering pain and functional impairment, the Veteran's 
range of motion findings do not approach the criteria for the 10 
percent rating he was already assigned under DC 5215.  
Furthermore, the VA examiners noted that repetitive motion 
testing of the Veteran's right wrist revealed no further 
functional limitations due to pain, fatigue, incoordination or 
instability.  Tirpak v. Derwinski, 2 Vet. App. 209 (1992).  

Accordingly, the Board finds that the current 10 percent rating 
for the Veteran's right wrist appears to be based upon painful 
motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the 
pain experienced on motion has been considered in assigning the 
10 percent evaluation and there is no additional documented range 
of motion lost that would warrant a higher rating due to pain.  

Nor is a higher rating warranted under the diagnostic code 
pertaining to loss of use.  38 C.F.R. §§ 4.71a, DC 5125.  The 
Board acknowledges that the Veteran reported that his right wrist 
disability prevented him from daily activities, such as raking 
leaves, shoveling snow, or driving using his right hand.  
However, in the December 2009 VA examination, the Veteran 
reported that he was still working, and the examiner noted that 
the Veteran's employment as a mail handler was essentially 
intact.  Additionally, while the Veteran indicated that he wore a 
removable wrist splint, he denied the use of prosthesis or other 
corrective devices.  Furthermore, none of the VA examinations or 
any of his VA medical records during the relevant time period 
revealed any evidence of muscle atrophy or other impairment that 
would indicate loss of use of his major extremity or that he 
would be equally well served by the use of a prosthesis.  
38 C.F.R. § 3.350(a)(2) (2010).  Specifically, in the October 
2007 VA examination, the examiner noted that the Veteran had no 
intrinsic muscle atrophy of the right hand in any sector.  
Accordingly, the Board finds that the Veteran is not entitled to 
a higher rating under DC 5125.  

Next, the Board acknowledges that, on his most recent VA 
examination, the Veteran was found to have a well-healed, 
straight, think, faded, linear 8 cm scar along the distal ulna.  
The Board recognizes that, under certain circumstances, assigning 
a separate rating for a scar would not violate the rule against 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Nevertheless, the Veteran's scar has not been shown to be at 
least 144 square centimeters, or at least 39 square centimeters 
and deep and nonlinear, or unstable.  Therefore, the Board finds 
that the relevant diagnostic criteria do not provide for a 
separate compensable rating for that manifestation of his right 
wrist disability.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804.  

Finally, the Board is mindful that the Veteran's private doctor 
has indicated that if the Veteran had continued wrist pain, he 
would further discuss the option of hardware removal.  However, 
such a statement, while rendered by a medical professional, 
addresses a problem that has not yet occurred and, thus is 
inherently speculative and lacking probative value.  As such, it 
cannot form the basis for assigning a higher rating for the 
Veteran's right wrist disability.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

For the reasons and bases provided above, the preponderance of 
the evidence in this case is against the Veteran's claim for a 
rating in excess of 10 percent for his right wrist disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Accordingly, the Veteran's claim for an increased rating for a 
right wrist disability is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

III.	Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability.  
The governing norm in exceptional cases is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The Board finds in this case that the 
regular schedular standards are not inadequate.

The Board acknowledges that the Veteran has reported his 
inability to work due to his wrist disability.  However, the 
record reflects that the Veteran is currently still employed as a 
mail handler.  Additionally, a VA examiner noted in the December 
2009 VA examination report that the Veteran's employment as a 
mail handler was essentially intact.  Nor has the Veteran's right 
wrist disability been shown to warrant frequent, or, indeed, any 
periods of hospitalization throughout the relevant appeals 
period, or to otherwise render impractical the application of the 
regular schedular standards.  In light of the above, the Board 
finds that remand for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER
Entitlement to an increased disability rating in excess of 10 
percent for torn triangular fibrocartilage with surgical 
residuals of the right wrist is denied.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


